DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-11 are objected to because of the following informalities:
Claim 1 recites “[shaft…] extending around the axial line” when the shaft does not go around the axial line (such as a revolution) but extends along or parallel to the axial line. Likewise, claim 6 recites “positioned on [one/the other] side around the axial line”, when they are positioned on [one/the other] side of the axial line.
Claims 1-11 lack indentation when starting a new paragraph. For example, line 2 and line 3 of the claims appear to be different paragraphs, but are not indented. This makes it difficult to see where one paragraph ends and a new paragraph begins. Appropriate correction is required.
Claim 1, line 1, lacks a colon “:” after comprising.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 recites the limitation "the support part of the motor main body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the support part of the motor main body is supposed to be referring to the support part in claim 2, or is a different distinct part. Claim 2 claims a frame is fixed to the motor main body, and claims the frame comprises, inter alia, a support part, but does not claim the motor main body is in fact fixed to or supported by the “support part”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (US 3,977,262) in view of Brinker (US 2012/0227528).
Re claim 1
Randolph discloses:
A linear drive device comprising:

an output shaft (28), structured to have a first spiral groove (Fig. 1) formed on an outer peripheral face, and to which a rotation of the rotor is transmitted and rotated around an axial line, (Fig. 1)
a movable body (16, 88), engaged with the first spiral groove and driven in an axial direction,
a first fixed shaft (30, the shaft 30 on the left in Fig. 1), structured to guide and extending around the axial line, and
a second fixed shaft (30, the shaft 30 on the right in Fig. 1), structured to prevent a co-rotation and extending around the axial line, wherein
the movable body comprises a moved member (88) engaged with the first spiral groove to move along the axial line, and a slider (16) which moves while in contact with the moved member, and
the slider comprises a plurality of guide hole in which the first fixed shaft (30 on the left in Fig. 1) penetrates, a penetration part (portion of 16 interacting with the shaft 30 on the right in Fig. 1. In the instant application in paragraph [0053] it states the penetration part may be grooved shaped instead of a long hole) in which the second fixed shaft penetrates with a play in a direction(Fig. 1 - since the penetration part is not a round hole the shaft 30 on the right may move towards and away from the shaft 30 on the left)  in which the first fixed shaft is connected with the second fixed shaft, a first receiving part (82r) which receives a first portion (one side of 72) of the moved member when the moved member is rotated to one side around the axial line, and a second receiving part (92) which receives a second portion (other side of 72) of the moved member when the moved member was rotated to an other side around the axial line (C8/L60-C9/L13).


Brinker teaches a plurality of guide holes (holes in 402 and 401 in Fig 4 which shaft 203 penetrates) which the first fixed shaft penetrates, for the purpose of providing easier access to the inside of the slider by making the slider out of two parts (one of which is a top plate similar to 402, the other being similar to 401. Separating the part into two parts will result in each part having a guide hole - which would be a plurality of guide holes.).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Randolph such that there is a plurality of guide holes which the first fixed shaft penetrates, as taught by Brinker, for the purpose of providing easier access to the inside of the slider by making the slider out of two parts.

Randolph as modified above further discloses:
Claim 4. The linear drive device according to claim 1, wherein at least one of the first portion and the first receiving part is a curved surface which, when the moved member was rotated to one side of the axial line, makes a contact between the first portion and the first receiving part as a line contact or a point contact. (Figs. 2 and 4)

Claim 5. The linear drive device according to claim 4 wherein at least one of the second portion and the second receiving part is a curved surface which, when the moved member was rotated to the other side of the axial line, makes a contact between the second portion and the second receiving part as a line contact or a point contact. (Figs. 2 and 4)

Claim 6. The linear drive device according to claim 5, wherein the moved member comprises a protruded part (portion of 74) protruding in a direction intersecting the axial line and fitted on an inside of a recessed part formed in the slider, wherein the first portion is constituted by a portion positioned on one side around the axial line of the protruded part, the second portion is constituted by a portion positioned on the other side around the axial line of the protruded part, the first receiving part is constituted by a wall surface positioned on one side around the axial line of the recessed part, and the second receiving part is constituted by a wall surface positioned on the other side around the axial line of the recessed part (Figs. 2 and 4).

Claim 7. The linear drive device according to claim 1, wherein the output shaft is provided between the first fixed shaft and the second fixed shaft, viewing from the axial direction. (Fig. 1)

Claim 9. The linear drive device according to claim 1, wherein the moved member is a nut member (88; Fig. 3) in which a second spiral groove which engages with the first spiral groove is formed on an inner peripheral face of a shaft hole through which the output shaft penetrates.

Claim 10. The linear drive device according to claim 1, wherein an elastic member (60; Fig. 3) is provided in a portion interposed around the axial line by the moved member and the slider.

Claim 11. The linear drive device according to claim 1, wherein an elastic member (60; Fig. 3) is provided in a portion interposed in the axial direction by the moved member and the slider.

Claim 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randolph in view of Brinker, and further in view of Baric (US 2015/0059503).
Re claim 2
Randolph as modified above is silent to:
a frame  fixed to the motor main body, wherein
the frame comprising a support part for supporting the output shaft, the first fixed shaft and the second fixed shaft in a position spaced apart from the stator in the axial direction, and a connection part extending from the support part toward the stator.
Baric teaches:
a frame (including 26, 36, 34) fixed to the motor main body, wherein
the frame comprising a support part (42; para. [051]) for supporting the output shaft (70), the first fixed shaft and the second fixed shaft (26, only one fixed shaft is disclosed in Baric, but two fixed shafts are already disclosed by Randolph) in a position spaced apart from the stator (in motor 52) in the axial direction, and a connection part (32) extending from the support part toward the stator
for the purpose of providing a linear thrust cylinder which has the increased tolerances for misalignment of the device of Randolph. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Randolph such that there is a frame  \fixed to the motor main body, wherein the frame comprising a support part for supporting the output shaft, the first fixed shaft and the second fixed shaft in a position spaced apart from the stator in the axial direction, and a connection part extending from the support part toward the stator, for the purpose of providing a linear thrust cylinder which has the increased tolerances for misalignment of the device of Randolph. 
Re claim 3
Randolph as modified above further discloses:
the frame comprises a fixed part (40 in Baric) fixed to an end face facing the support part of the motor main body, and
the first fixed shaft and the second fixed shaft are supported by the support part and the fixed part (Figs. 3-6 in Baric).
Re claim 8
Randolph as modified above does not disclose the output shaft is a motor shaft connected to the rotor to be integrally rotated with the rotor.
Baric teaches the output shaft (70) is a motor (52) shaft connected to the rotor to be integrally rotated with the rotor (Fig. 3), for the purpose of reducing the number of parts by eliminating the belt and pulleys.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Randolph such that the output shaft is a motor shaft connected to the rotor to be integrally rotated with the rotor, as taught by Baric, for the purpose of reducing the number of parts by eliminating the belt and pulleys.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/               Examiner, Art Unit 3658 

/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658